IN THE SUPREME COURT OF APPEALS OF WEST VIRGINIA

                               September 2019 Term
                                _______________                              FILED
                                                                        November 18, 2019
                                   No. 18-0167                               released at 3:00 p.m.
                                                                         EDYTHE NASH GAISER, CLERK
                                 _______________                         SUPREME COURT OF APPEALS
                                                                              OF WEST VIRGINIA

                            MURRELL B. AND LINDA B.,
                                  Petitioners

                                         v.

                      CLARENCE R. AND NANCY R.,
                               Respondents
      ____________________________________________________________

                  Appeal from the Circuit Court of Boone County
                   The Honorable William S. Thompson, Judge
                                  No. 14-A-04

                               REVERSED
      ____________________________________________________________

                            Submitted: September 4, 2019
                             Filed: November 18, 2019

Ancil G. Ramey, Esq.                          Lora Keyser Fugate, Esq.
Hannah C. Ramey, Esq.                         Harts, West Virginia
Steptoe & Johnson PLLC                        Counsel for Respondents
Huntington, West Virginia
Counsel for Petitioners

Matthew M. Hatfield, Esq.                     L. Scott Briscoe, Esq.
Hatfield & Hatfield, PLLC                     Danville, West Virginia
Madison, West Virginia                        Guardian ad litem
Counsel for Petitioners


CHIEF JUSTICE WALKER delivered the Opinion of the Court.
                             SYLLABUS BY THE COURT


              1.     “‘This Court reviews the circuit court’s final order and ultimate

disposition under an abuse of discretion standard. We review challenges to findings of fact

under a clearly erroneous standard; conclusions of law are reviewed de novo.’ Syl. Pt. 4,

Burgess v. Porterfield, 196 W. Va. 178, 469 S.E.2d 114 (1996).” Syllabus Point 1,

Napoleon S. v. Walker, 217 W. Va. 254, 617 S.E.2d 801 (2005).


              2.     “Where the issue on an appeal from the circuit court is clearly a

question of law or involving an interpretation of a statute, we apply a de novo standard of

review.” Syllabus Point 1, Chrystal R.M. v. Charlie A.L., 194 W. Va. 138, 459 S.E.2d 415

(1995).


              3.     “The primary object in construing a statute is to ascertain and give

effect to the intent of the Legislature.” Syllabus Point 1, Smith v. State Workmen’s Comp.

Com’r, 159 W. Va. 108, 219 S.E.2d 361 (1975).


              4.     “Where the language of a statute is clear and without ambiguity the

plain meaning is to be accepted without resorting to the rules of interpretation.” Syllabus

Point 2, State v. Elder, 152 W.Va. 571, 165 S.E.2d 108 (1968).


              3.     “Statutes in pari materia must be construed together and the legislative

intention, as gathered from the whole of the enactments, must be given effect.” Syllabus

Point 3, State ex rel. Graney v. Sims, 144 W. Va. 72, 105 S.E.2d 886 (1958).



                                             i
              4. “‘The Legislature, when it enacts legislation, is presumed to know its prior

enactments.’ Syllabus Point 12, Vest v. Cobb, 138 W.Va. 660, 76 S.E.2d 885 (1953).”

Syllabus Point 5, Pullano v. City of Bluefield, 176 W. Va. 198, 342 S.E.2d 164 (1986).


              5.     An “agreement” for purposes of West Virginia Code § 48-22-704(e)

(2015) is a mutual manifestation of assent by the adoptive parent(s) and a third party as to

visitation or communication with the adopted child that is either stated in full in the final

adoption order or explicitly referenced in that order and made an exhibit to it. All parties

to the agreement must endorse the final adoption order and any agreement incorporated by

reference.




                                             ii
WALKER, Chief Justice:


              Petitioners Murrell and Linda B. adopted C.B. in 2014 when he was five

years old.1 In 2012, Linda had been named C.B.’s guardian. Prior to that, C.B. lived with

Respondents Clarence and Nancy R., although they were not related to C.B. and they were

not his legal guardians. When Linda became C.B.’s guardian in 2012, the family court

granted Clarence and Nancy visitation with C.B. Murrell and Linda allowed that visitation

to continue following the 2014 adoption until, in 2016, the parties quarreled, and Murrell

and Linda drastically reduced the visitation. Clarence and Nancy petitioned for visitation

with C.B., which the circuit court granted, relying on Clarence and Nancy’s pre-adoption

relationship with C.B. and the child’s best interests.


              On appeal, we uphold Murrell and Linda’s challenge to the circuit court’s

order granting visitation. First, Clarence and Nancy did not have standing to petition the

circuit court to modify their alleged post-adoption visitation agreement under West

Virginia Code § 48-9-103 (2015). And, applying the plain language of West Virginia Code

§ 48-22-703(a) (2015), we find that Murrell and Linda’s adoption of C.B. in 2014 severed

Clarence and Nancy’s visitation with the child. Further, because the 2014 Adoption Order

does not provide for visitation between Clarence, Nancy, and C.B., we conclude that an

agreement among the parties regarding post-adoption visitation does not exist in this case.


       1
         Because of the sensitive nature of the facts alleged in this case, we use the parties’
first names and initials and identify the child by his initials, only. See In re K.H., 235 W.
Va. 254, 256 n.1, 773 S.E.2d 20, 22 n.1 (2015).

                                              1
For these reasons, we reverse the circuit court’s final order granting scheduled visitation

with C.B. to Clarence and Nancy.


                      I.   FACTS AND PROCEDURAL HISTORY

              C.B. was born in August 2008 to S.A.-1. Shortly after C.B.’s birth, the West

Virginia Department of Health and Human Resources filed an abuse and neglect petition

against S.A.-1, removed C.B. from S.A.-1’s custody, and placed him with her sister, S.A.-

2. At the time, S.A.-2 lived with Clarence and Nancy, the parents of her then-husband.

From the fall of 2008 until September 2012, C.B. lived with Clarence and Nancy. They

provided C.B. with economic and emotional support although they were not his blood

relatives and never established a legal relationship to him.


              In April 2009, the Circuit Court of Boone County (No. 08-JA-44) granted

temporary guardianship of C.B. to S.A.-2. It then dismissed the abuse and neglect petition

pending against S.A.-1. Later, in 2010, the Family Court of Logan County (No. 2009-FIG-

11) appointed S.A.-2 as C.B.’s permanent guardian under Chapter 48 (formerly Chapter

44) of the West Virginia Code.


              As the Boone County abuse and neglect case wound down, a March 2009

paternity test showed that S.B., Murrell and Linda’s son, was C.B.’s biological father. S.B.

immediately petitioned the Circuit Court of Boone County (No. 09-D-145) to establish

paternity of C.B. and to obtain custody and a parenting plan. In September 2009, S.B.

voluntarily dismissed that petition in favor of parallel proceedings in Logan County


                                             2
(No. 2009-FIG-11; No. 2009-D-323). Through those proceedings, S.B. received parenting

time with C.B., to be supervised by Murrell and Linda.2 In the course of the ensuing visits,

Murrell and Linda formed a relationship with C.B. They also formed a relationship with

Clarence and Nancy, with whom C.B. continued to reside.


                In April 2012, Linda petitioned the Family Court of Logan County

(No. 09-FIG-11) to become C.B.’s permanent, legal guardian. Linda alleged that S.A.-2

had delegated her guardianship responsibilities to Clarence and Nancy, and that C.B.’s best

interests required termination of S.A.-2’s guardianship. Linda also acknowledged that C.B.

had been in Clarence and Nancy’s care since at least 2010 and that a “defacto [sic]

parenting plan/guardian arrangement” existed between the couples.             Linda’s petition

concluded,

                             WHEREFORE, [Murrell and Linda] maintain
                     that the best interest of the child is placing them as legal
                     guardians over the person and estate of [C.B.],
                     alternatively allowing [Clarence and Nancy] provide
                     [sic] the responsibilities as guardians for said child, and
                     for such other and further relief as the Court is duty
                     bound to so grant and they shall forever pray.

Clarence and Nancy did not intervene in or otherwise object to Linda’s petition for

guardianship.




       2
         According to a petition for modification of the visitation order filed by S.A.-2, the
Family Court of Logan County ordered supervised visitation because it found that S.B.’s
prior drug abuse, felony criminal convictions, probation violations, and disinterest in drug
abuse treatment rendered him unfit to provide custodial care to C.B.

                                              3
                The family court granted Linda’s petition on September 6, 2012

(2012 Guardianship Order). The 2012 Guardianship Order provided that “visitation

between [Clarence and Nancy], continue to be exercised as the parties address and resolve

as represented in open Court.” The appendix record does not contain a transcript of the

hearing on Linda’s guardianship petition.


                On April 1, 2014, Murrell and Linda filed a petition to adopt C.B. in the

Circuit Court of Boone County (No. 14-A-4). The court set a hearing on the petition for

the following June; appointed a guardian ad litem for S.B., who was then incarcerated; and

ordered the clerk to notify Clarence and Nancy of the adoption petition based upon their

visitation rights with C.B. under the 2012 Guardianship Order.3


                The circuit court held a hearing on the adoption petition on June 2, 2014.

Clarence and Nancy attended the hearing, but they were not represented by counsel. The

circuit court asked them several times if they objected to the adoption, and each time they

indicated that they did not. As to visitation, the court questioned Nancy as follows:

                      Circuit court: And I’m assuming [Clarence and Nancy],
                      you all are okay with the adoption going forward?

                      Nancy:        Yes, we just want visitation –

                      Circuit court: Visitation to remain the same?

                      Nancy:        Yes, Your Honor.



       3
           See W. Va. Code § 48-22-601(a)(3) (2015).

                                             4
                     Circuit court:      All right. [Murrell and Linda’s
                     counsel], do you have me an order?

                     Murrell and Linda’s counsel:        I do, Judge. . . .

              On June 2, 2014, the circuit court entered the final order granting Murrell

and Linda’s petition to adopt C.B. (2014 Adoption Order).4 In that order, the circuit court

found: (1) Clarence and Nancy exercised visitation with C.B.; (2) they were provided

notice5 of the hearing; (3) that they did not object to the adoption, and, in fact advised the

court that adoption served C.B.’s best interests; and (4) the adoption was in C.B.’s best



       4
        In the 2014 Adoption Order, the circuit court also found that S.B. consented to the
adoption, see West Virginia Code § 48-22-303, and that S.A.-1’s failure to communicate
with C.B. or to provide him any type of support constituted abandonment under West
Virginia Code § 48-22-306.
       5
         See West Virginia Code §§ 48-22-601 and 602 (2015). Section 48-22-602(b)
specifies that this notice must

                            inform the person, in plain language, that his or
                     her parental rights, if any, may be terminated in the
                     proceeding and that such person may appear and defend
                     any such rights within the required time after such
                     service. The notice shall also provide that if the person
                     upon whom notice is properly served fails to respond
                     within the required time after its service, said person
                     may not appear in or receive further notice of the
                     adoption proceedings.


       Clarence and Nancy appeared at the June 2014 hearing. They did not contest the
final adoption on the grounds that they did not receive notice or that the notice was
improper. See West Virginia Code § 48-22-704(c) (2015) (individual may challenge order
of adoption if challenge is brought within six months after order becomes final, individual
did not receive proper notice of the adoption proceedings, and individual proves by clear
and convincing evidence that the order is not in the best interests of the child).

                                              5
interests. The order of adoption did not specify that visitation between Clarence, Nancy,

and C.B. would continue, post-adoption. No one challenged the adoption order under West

Virginia Code § 48-22-704, and it became final in July 2014.6


              After the adoption, Murrell and Linda permitted Clarence and Nancy to visit

with C.B. Clarence and Nancy assert that, at first, the frequency and duration of their time

with C.B. mirrored what Murrell and Linda had allowed under the 2012 Guardianship

Order, which was approximately two to three weekends per month. This pattern changed

in August 2016,7 when a dispute arose between the parties regarding a birthday gift from

Clarence and Nancy to C.B. According to Nancy, between August 2016 and April 2017,

Murrell and Linda permitted Clarence and Nancy to see C.B. approximately five times

under supervision.


              In October 2016, Clarence and Nancy, now represented by counsel, filed a

“Petition for Modification of Visitation” in the closed Boone County adoption case asking

the circuit court to enter an order setting a visitation schedule (Petition for Modification).

Clarence and Nancy alleged that they consented to Linda’s guardianship of C.B. in 2012




       6
        Records of proceedings in adoption cases are not open for inspection, generally.
They may be opened for inspection pursuant to a court order for good cause shown. See
W. Va. Code § 48-22-702(a) (2015). Clarence and Nancy did not petition the circuit court
to permit them to inspect the adoption order.
       7
         Nancy also testified that visits decreased once C.B.’s adoptive brother (and
biological father), S.B., returned to his parents’ home following his release from
incarceration.

                                              6
“with the agreement that they would continue visiting with [C.B.] on a regular basis.” As

to the nature of that visitation, Clarence and Nancy alleged that the “Logan County Family

Court was in agreement with the modification [i.e., appointment of Linda as guardian to

C.B.] and was going to schedule visitation, but both parties agreed that they could work

together in the BEST INTEREST [sic] of [C.B.].” Clarence and Nancy alleged that “the

visitation was continuing regularly and uninterrupted until recently,” when Murrell and

Linda unilaterally ended visitation. Clarence and Nancy also alleged that they appeared at

the 2014 adoption hearing to protect their interest and

                             to make sure they were able to continue to see
                     [C.B.] and [Murrell and Linda] stated that was correct,
                     so [Clarence and Nancy] did not object to said adoption.
                     Since said adoption, visitation has continued
                     uninterrupted until approximately two months ago, as
                     agreed upon; so, due to [Murrell and Linda] continuing
                     to follow the visitation schedule [Clarence and Nancy]
                     believe that this Court granted visitation at said
                     adoption hearing.


              In February 2017, the circuit court appointed a guardian ad litem for C.B.

The guardian was to interview C.B. and the parties, then make a recommendation to the

circuit court regarding Clarence and Nancy’s petition. After observing C.B. interacting

with Clarence and Nancy in a public park and a restaurant, the guardian reported to the

court that C.B. shared a bond with them. The guardian did not consult a psychologist

regarding the impact upon C.B. of discontinuing visitation with Clarence and Nancy, nor

did he ask the court to interview C.B., in camera, as to the child’s wishes or view of his




                                             7
own best interests. The guardian did not interview Murrell and Linda regarding their

preference as to visitation between Clarence, Nancy, and C.B.


                In response to the Petition for Modification, Murrell and Linda emphasized

that Clarence and Nancy were not C.B.’s grandparents. They also argued that the 2014

Adoption Order extinguished any visitation that Clarence and Nancy had with C.B. under

the 2012 Guardianship Order. Murrell and Linda further asserted that the 2014 Adoption

Order did not include post-adoption visitation for Clarence and Nancy, and that, regardless,

West Virginia Code § 48-22-802 (2015)8 precluded such an arrangement.


                Later, the guardian moved the circuit court to declare that Clarence and

Nancy were the “psychological parents” of C.B., and to direct Murrell and Linda to

continue to include Clarence and Nancy in C.B.’s life. The same day, Clarence and Nancy

replied in support of the Petition for Modification, also moving for a declaration that they




       8
           Section 48-22-802 states,

                               Any contract, agreement or stipulation which
                       endeavors to deny to any person or persons the right to
                       petition for adoption of any person, or which endeavors
                       to alter the time or manner of adoption as provided in
                       this article, is contrary to the public policy of the state
                       and such portion of any contract, agreement or
                       stipulation is null and void and of no effect.


                                                8
were C.B.’s psychological parents. Citing this Court’s decision in In re K.H.,9 Clarence

and Nancy reiterated their request for scheduled visitation.


                The circuit court held two evidentiary hearings in April 2017 on the issue of

whether Clarence and Nancy were C.B.’s psychological parents. Clarence and Nancy

testified, and while Murrell and Linda’s attorney was permitted to cross-examine them, the

circuit court did not permit Murrell and Linda to testify or to present evidence before

directing the parties to submit proposed orders resolving Clarence and Nancy’s Petition for

Modification.


                The parties submitted their proposed orders later in January 2018. Murrell

and Linda’s proposed order included lengthy findings of fact and conclusions of law, while

the proposals by the guardian and by Clarence and Nancy included detailed visitation

schedules. Following the guardian’s proposed order closely, the circuit court granted

Clarence and Nancy’s Petition for Modification and set a liberal visitation schedule

between them and C.B. (2018 Visitation Order). The court based the grant of visitation to

Clarence and Nancy on two findings: that Clarence and Nancy were C.B.’s psychological

parents and that scheduled visitation between Clarence, Nancy, and C.B. was in C.B.’s best

interests.




       9
          235 W. Va. at 266, 773 S.E.2d at 32 (affirming circuit court’s termination of
biological grandmother’s guardianship of K.H. and also finding that K.H. was entitled to
continued association with her grandmother and remanding for entry of order setting a
visitation schedule).

                                              9
                In the 2018 Visitation Order, entered January 16, 2018, the court granted

Clarence and Nancy something they had not enjoyed before—a schedule of visitation with

C.B. Under that schedule, C.B. was to visit Clarence and Nancy one Monday evening and

one Friday evening per month during the school year, plus one overnight, weekend stay

each month. During the summer, C.B. was to spend one week in both June and July with

Clarence and Nancy. As for holidays, C.B. was to stay with Clarence and Nancy (1) from

the beginning of his school’s holiday break until 8:00 p.m. on Christmas Eve; (2) the entire

Martin Luther King, Jr. three-day holiday weekend; (3) one-half of the week of Easter

break; and (4) from the beginning of his school’s Thanksgiving break until 5:00 p.m. on

the Wednesday of the holiday week.10 Murrell and Linda now appeal the 2018 Visitation

Order.11


                               II. STANDARD OF REVIEW

                “‘This Court reviews the circuit court’s final order and ultimate disposition

under an abuse of discretion standard. We review challenges to findings of fact under a

clearly erroneous standard; conclusions of law are reviewed de novo.’ Syl. Pt. 4, Burgess

v. Porterfield, 196 W. Va. 178, 469 S.E.2d 114 (1996).”12 “Where the issue on an appeal




       10
        The visitation schedule also provided for telephone calls between C.B., Clarence,
and Nancy on Tuesday and Sunday evenings.
       11
        On May 22, 2018, Murrell and Linda moved this Court to stay the 2018 Visitation
Order pending this appeal. This Court granted that motion on June 5, 2018.
       12
            Syl. Pt. 1, Napoleon S. v. Walker, 217 W. Va. 254, 617 S.E.2d 801 (2005).

                                              10
from the circuit court is clearly a question of law or involving an interpretation of a statute,

we apply a de novo standard of review.”13


                            III. THE PARTIES’ ARGUMENTS

                Murrell and Linda raise four assignments of error. First, they contend that

Clarence and Nancy do not have standing under West Virginia Code § 48-9-103 (2015) to

intervene in the closed adoption case. Second, they assert that the 2018 Visitation Order

violates West Virginia Code § 48-22-703(a) (2015), which provides for the finality of

adoption orders.14 Third, they allege that the evidence before the circuit court did not


       13
            Syl. Pt. 1, Chrystal R.M. v. Charlie A.L., 194 W. Va. 138, 459 S.E.2d 415 (1995).
       14
            West Virginia Code § 48-22-703(a) (2015) states:

                               Upon the entry of such order of adoption, any
                       person previously entitled to parental rights, any parent
                       or parents by any previous legal adoption, and the lineal
                       or collateral kindred of any such person, parent or
                       parents, except any such person or parent who is the
                       husband or wife of the petitioner for adoption, shall be
                       divested of all legal rights, including the right of
                       inheritance from or through the adopted child under the
                       statutes of descent and distribution of this state, and
                       shall be divested of all obligations in respect to the said
                       adopted child, and the said adopted child shall be free
                       from all legal obligations, including obedience and
                       maintenance, in respect to any such person, parent or
                       parents. From and after the entry of such order of
                       adoption, the adopted child shall be, to all intents and
                       for all purposes, the legitimate issue of the person or
                       persons so adopting him or her and shall be entitled to
                       all the rights and privileges and subject to all the
                       obligations of a natural child of such adopting parent or
                       parents.


                                               11
support its finding that Clarence and Nancy were C.B.’s psychological parents under the

criteria announced by this Court in Syllabus Point 3 of In re Clifford K.15 Finally, Murrell

and Linda claim that the 2018 Visitation Order interferes with their constitutional right to

raise their adopted son, C.B., unfettered, in the absence of allegations that they are unfit.16

Murrell and Linda also challenge the circuit court’s failure to provide them an opportunity

to testify or present evidence before entering the 2018 Visitation Order, an omission that

they contend violated their right to procedural due process.


                Clarence and Nancy respond that West Virginia Code § 48-9-103(a)(3)

(2015) enables persons “who were parties to a prior order establishing custody or

visitation” to participate in a custody action, a condition satisfied by the 2012 Guardianship

Order. Clarence and Nancy also argue that their testimony supports the court’s finding that

they were C.B.’s psychological parents. Relying on our decision in In re K.H.,17 they argue

that the circuit court correctly found that scheduled visitation serves C.B.’s best interests.


                The guardian responds in support of the 2018 Visitation Order, arguing that

it serves C.B.’s best interests and his right to continued association. As to standing, the

guardian argues that Clarence and Nancy did not intervene in the Boone County adoption

action, but were parties to it by virtue of the notice afforded them under West Virginia


       15
          Syl. Pt. 3, In re Clifford K., 217 W. Va. 625, 619 S.E.2d 138 (2005). Syllabus
Point 3 is quoted in full, below.
       16
            See Troxel v. Granville, 530 U.S. 57 (2000).
       17
            235 W. Va. at 254, 773 S.E.2d at 20.

                                              12
Code § 48-22-601 and by the actions of Murrell and Linda and the circuit court during the

June 2014 adoption hearing. He also argues that Clarence and Nancy had standing to

pursue post-adoption visitation under § 48-9-103(b) because they are C.B.’s psychological

parents.18


                                   IV. DISCUSSION

              We begin by reviewing the procedural posture of this case. Clarence and

Nancy did not seek custody of Murrell and Linda’s child, C.B., in their Petition for

Modification. Instead, Clarence and Nancy asked the circuit court to enforce an agreement

they allegedly formed with Murrell and Linda to allow them to visit C.B. following the

2014 adoption. The parties, the guardian ad litem, and the circuit court considered this

dispute in the context of the psychological parent doctrine and West Virginia Code

§ 48-9-103.    For the reasons discussed below, we view the particular facts and

circumstances of this appeal through the lens of West Virginia Code § 48-22-703(a) (2015),

providing for the finality of adoption orders, and West Virginia Code § 48-22-704(e)

(2015), permitting—in limited circumstances—a circuit court to hear a petition to enforce

an agreement to visit or communicate with an adopted child.




       18
        Neither Clarence and Nancy nor the guardian responded to Murrell and Linda’s
argument that the circuit court’s order violates West Virginia Code § 48-22-703(a).

                                           13
A.     West Virginia Code § 48-9-103 Does Not Apply to Clarence and Nancy’s Petition
       for Modification.

                 Before the circuit court and now on appeal, a large portion of the parties’

arguments focus on the question of whether Clarence and Nancy are “entitled to an

adjudication of the particular claims asserted.”19 That is, whether they had standing to

seek a court ruling on their Petition for Modification.


                 The parties try to answer this question with the psychological parent doctrine

and § 48-9-103.20        We defined the psychological parent concept and specified the



       19
         Findley v. State Farm Mut. Auto. Ins. Co., 213 W. Va. 80, 95, 576 S.E.2d 807, 22
(2002) (emphasis in original) (quoting Int’l Primate Protect. Lge. v. Admin. of Tulane Ed.
Fund, 500 U.S. 72, 77 (1991)).
       20
            This statute states:

                               (a) Persons who have a right to be notified of and
                        participate as a party in an action [regarding custody of
                        a child] filed by another are:

                               (1) A legal parent of the child, as defined in
                        [§ 48-1-232] of this chapter;

                               (2) An adult allocated custodial responsibility or
                        decision-making responsibility under a parenting plan
                        regarding the child that is then in effect; or

                               (3) Persons who were parties to a prior order
                        establishing custody and visitation, or who, under a
                        parenting plan, were allocated custodial responsibility
                        or decision-making responsibility.

                               (b) In exceptional cases the court may, in its
                        discretion, grant permission to intervene to other
                        persons or public agencies whose participation in the
                                               14
circumstances in which a psychological parent may intervene in a custody proceeding in

In re Clifford K.21 In that case, infant Z.B.S. became the subject of a custody dispute

following the death of his biological mother.22 Tina B., the partner of Z.B.S.’s biological

mother, sought to intervene in the custody dispute as Z.B.S.’s psychological parent.23 The

circuit court found that Tina B. did not satisfy the requirements of § 48-9-103 and so found

that she lacked standing to intervene in the ongoing custody dispute.24 We reversed the

circuit court and held that “[i]n exceptional cases and subject to the court’s discretion, a

psychological parent may intervene in a custody proceeding brought pursuant to

W. Va.Code § 48–9–103 (2001) (Repl.Vol.2004) when such intervention is likely to serve

the best interests of the child(ren) whose custody is under adjudication.”25 We then found




                       proceedings under this article it determines is likely to
                       serve the child’s best interests. The court may place
                       limitations on participation by the intervening party as
                       the court determines to be appropriate. Such persons or
                       public agencies do not have standing to initiate an action
                       under this article.

       21
            217 W. Va. at 625, 619 S.E.2d at 138.
       22
            Id. at 631, 619 S.E.2d at 144.
       23
            Id.
       24
            Id. at 631–32, 619 S.E.2d at 144–45.
       25
            Syl. Pt. 4, id., 217 W. Va. at 625, 619 S.E.2d at 138.

                                               15
that Tina B. and Z.B.S.’s case was exceptional and that Tina B. more than satisfied the

criteria we simultaneously announced to define the psychological parent relationship.26


                 Syllabus Point 3 of In re Clifford K. is quite clear: a putative psychological

parent may intervene in a “custody proceeding brought pursuant to W. Va.Code

§ 48–9–103 (2001) (Repl.Vol.2004) when such intervention is likely to serve the best

interests of the child(ren) whose custody is under adjudication.”27              That statute,

§ 48-9-103, specifies who may be a party to, and who may intervene in, a custody action

under West Virginia Code Chapter 48, Article 9, which “sets forth principles governing

the allocation of custodial and decision-making responsibility for a minor child when the

parents do not live together.”28


                 In this case, Clarence and Nancy filed their Petition for Modification in the

closed, Boone County adoption case, a proceeding subject to West Virginia Code Chapter

48, Article 22, Adoption. They did not allege in that petition that C.B.’s adoptive parents,



       26
          See Syl. Pt. 3, id. (“A psychological parent is a person who, on a continuing day-
to-day basis, through interaction, companionship, interplay, and mutuality, fulfills a child’s
psychological and physical needs for a parent and provides for the child’s emotional and
financial support. The psychological parent may be a biological, adoptive, or foster parent,
or any other person. The resulting relationship between the psychological parent and the
child must be of substantial, not temporary, duration and must have begun with the consent
and encouragement of the child’s legal parent or guardian. To the extent that this holding
is inconsistent with our prior decision of In re Brandon L.E., 183 W.Va. 113, 394 S.E.2d
515 (1990), that case is expressly modified.”).
       27
            Syl. Pt. 4, id.
       28
            W. Va. Code § 48-9-101(a) (2015).

                                               16
Murrell and Linda, no longer live together, or that C.B. is otherwise the subject of a pending

custody action. They did not ask the court for custody of C.B. Instead, they alleged that

following the 2014 adoption, Murrell and Linda decreased their visitation with C.B. and

asked the circuit court to impose a schedule of visitation so that would not happen again.

These circumstances are quite different than those in In re Clifford K. and the cases in

which we have previously relied on the psychological parent doctrine to award visitation.29

So, given the relief sought by Clarence and Nancy, the absence of a pending custody action,

and Clarence and Nancy’s decision to file their Petition for Modification in the closed,

Boone County adoption case, the psychological parent doctrine and § 48-9-103 cannot

confer standing upon them to petition for visitation with C.B.


B.     Post-Adoption Visitation under West Virginia Code §§ 48-22-703 and 48-22-704.

              Clarence and Nancy’s Petition for Modification triggers other portions of

Chapter 48—sections 703(a) and 704(e) of Article 22, Adoption. The former statute

provides for the finality of adoptions. The latter enables a circuit court to hear a petition

to enforce an agreement for visitation or communication with an adopted child, and so

provides Clarence and Nancy the standing they lack under § 48-9-103. We apply our




       29
         See, e.g., In re K.H., 235 W. Va. at 266, 773 S.E.2d at 32 (granting custody of
K.H. to her biological father but awarding visitation to grandmother based on finding that
she was K.H.’s psychological parent); In re Visitation & Custody of Senturi N.S.V., 221 W.
Va. 159, 167–68, 652 S.E.2d 490, 498–99 (2007) (finding that members of infant Senturi’s
extended family were not his “psychological parents” in the context of a custody dispute
between the child’s biological parents.).

                                             17
principles of statutory construction to these provisions and then apply them to the facts and

circumstances of this case.


                “The primary object in construing a statute is to ascertain and give effect to

the intent of the Legislature.”30 Ordinarily, the language of the statute reflects the intent of

the Legislature so the words of the statute are given their common usage.31 That is why

“[w]here the language of a statute is clear and without ambiguity the plain meaning is to

be accepted without resorting to the rules of interpretation.”32


                “On the other hand, when the statutory language is not clear, it must be

construed” before it can be applied.33 Statutory language may be unclear because the

Legislature has not defined a statutory term; if that is the case, then the undefined terms

“will, in the interpretation of the act, be given their common, ordinary and accepted

meaning in the connection in which they are used.”34




       30
        Syl. Pt. 1, Smith v. State Workmen’s Comp. Com’r, 159 W. Va. 108, 219 S.E.2d
361 (1975).
       31
         State ex rel. Frazier v. Meadows, 193 W. Va. 20, 23–24, 454 S.E.2d 65, 68–69
(1994) (collecting cases).
       32
            Syl. Pt. 2, State v. Elder, 152 W.Va. 571, 165 S.E.2d 108 (1968).
       33
         State ex rel. Morrisey v. W. Va. Off. of Disciplinary Counsel, 234 W. Va. 238,
248, 764 S.E.2d 769, 779 (2014).
       34
         In re Clifford K., 217 W. Va. at 633, 619 S.E.2d at 146 (quoting Syl. Pt. 1, Miners
in Gen. Group v. Hix, 123 W.Va. 637, 17 S.E.2d 810 (1941), overruled on other grounds
by Lee–Norse Co. v. Rutledge, 170 W.Va. 162, 291 S.E.2d 477 (1982)).

                                              18
                Statutory language may also be unclear—and, therefore, open to

construction—because it is ambiguous, meaning that it is “susceptible of two or more

constructions or of such doubtful or obscure meaning that reasonable minds might be

uncertain or disagree as to its meaning.”35 In those circumstances, “‘a court often must

venture into extratextual territory in order to distill an appropriate construction. Absent

explicatory legislative history for an ambiguous statute . . . this Court is obligated to

consider the . . . overarching design of the statute.’”36 Consequently, “[s]tatutes in pari

materia must be construed together and the legislative intention, as gathered from the whole

of the enactments, must be given effect.”37 We now consider §§ 48-22-703(a) and

48-22-704(e) in view of these rules to determine whether Clarence, Nancy, Linda, and

Murrell formed an agreement as to post-adoption visitation with C.B., as that term is used

in § 48-22-704(e).


       1. West Virginia Code § 48-22-703.

                Section 48-22-703(a) states:

                              [u]pon the entry of such order of adoption, any
                       person previously entitled to parental rights, any parent
                       or parents by any previous legal adoption, and the lineal
                       or collateral kindred of any such person, parent or
                       parents, except any such person or parent who is the
                       husband or wife of the petitioner for adoption, shall be
       35
            Crockett v. Andrews, 153 W. Va. 714, 718, 172 S.E.2d 384, 386 (1970).
       36
         State v. Fuller, 239 W. Va. 203, 208, 800 S.E.2d 241, 246 (2017) (quoting State
ex rel. McGraw v. Scott Runyan Pontiac–Buick, Inc., 194 W.Va. 770, 777, 461 S.E.2d 516,
523 (1995)).
       37
            Syl. Pt. 3, State ex rel. Graney v. Sims, 144 W. Va. 72, 105 S.E.2d 886 (1958).

                                               19
                       divested of all legal rights, including the right of
                       inheritance from or through the adopted child under the
                       statutes of descent and distribution of this state, and
                       shall be divested of all obligations in respect to the said
                       adopted child, and the said adopted child shall be free
                       from all legal obligations, including obedience and
                       maintenance, in respect to any such person, parent or
                       parents. From and after the entry of such order of
                       adoption, the adopted child shall be, to all intents and
                       for all purposes, the legitimate issue of the person or
                       persons so adopting him or her and shall be entitled to
                       all the rights and privileges and subject to all the
                       obligations of a natural child of such adopting parent or
                       parents.


                Under § 48-22-703(a), “any person previously entitled to parental rights . . .

shall be divested of all legal rights . . . and shall be divested of all obligations in respect to

the said adopted child” once the order of adoption becomes final.38 Likewise, the child is

also “free[d] from all legal obligations, including obedience and maintenance, in respect to

any such person, parent or parents.”39 The child becomes, for all intents and purposes, “the



       38
          “Except, of course, in the case of stepparent adoption wherein the spouse of the
stepparent, who is also the child’s biological or adoptive parent, retains his/her relationship
with the child as do the parents of that parent.” Visitation of Cathy L.(R.)M. v. Mark Brent
R., 217 W. Va. 319, 328 n.1, 617 S.E.2d 866, 875 n.1 (2005) (Davis, J., concurring) (citing
§ 48-22-703(a) (stating that, “‘[u]pon the entry of such order of adoption, any person
previously entitled to parental rights, any parent or parents by any previous legal adoption,
and the lineal or collateral kindred of any such person, parent or parents, except any such
person or parent who is the husband or wife of the petitioner for adoption, shall be divested
of all legal rights . . .’ (emphasis added)”)). See also W. Va. Code § 48-10-902 (2015) (“If
a child who is subject to a grandparent visitation order under this article is later adopted,
the order for grandparent visitation is automatically vacated when the order for adoption is
entered, unless the adopting parent is a stepparent, grandparent or other relative of the
child.”).
       39
            W. Va. Code § 48-22-703(a).

                                               20
legitimate issue of the person or persons so adopting him” and is “entitled to all the rights

and privileges and subject to all the obligations of a natural child of such adopting parent

or parents.”40


                  The language of § 48-22-703(a) is clear and unambiguous. It demonstrates

the Legislature’s intent that

                        once the proceedings surrounding an adoption have
                        been concluded, the ultimate import of the court’s final
                        order of adoption is just that–––to serve as a final and
                        complete resolution of the adoptee’s former and
                        forthcoming familial and legal relationships, thereby
                        providing him/her with the comfort and knowledge of
                        future certainty.[41]


                  Because § 48-22-703(a) is clear and unambiguous, we apply it to the case

before us without construing it. The circuit court entered the 2014 Adoption Order on June

2, 2014, and it became final thirty days later on July 2, 2014. 42 As of that date, Clarence




       40
            Id.
       41
          State ex rel. Brandon L. v. Moats, 209 W. Va. 752, 767, 551 S.E.2d 674, 689
(2001) (Davis, J. dissenting). See also Visitation of Cathy L.(R.)M., 217 W. Va. at 328,
617 S.E.2d at 875 (“[T]he central aim of adoption is finality, finality in the severance of
pre-existing relationships and finality in the creation of new adoptive relationships, which
breeds certainty for adopted children and their adoptive parents, alike, in their new adoptive
relationship.”) (Davis, J., concurring).
       42
          See W. Va. Code § 48-22-704(a) (“An order or decree of adoption is a final order
for purposes of appeal to the Supreme Court of Appeals on the date when the order is
entered. An order or decree of adoption for any other purpose is final upon the expiration
of the time for filing an appeal when no appeal is filed or when an appeal is not timely
filed, or upon the date of the denial or dismissal of any appeal which has been timely
filed.”). The 2014 Adoption Order was not appealed, so it became final thirty days after
                                               21
and Nancy were divested of any visitation with C.B. they may have had prior to the

adoption. Clarence and Nancy offer no reason why this is not so, and we do not see one.

The 2014 Adoption Order does not state that visitation between Clarence, Nancy, and C.B.

was to continue after the adoption. To the extent the 2012 Guardianship Order granted

Clarence and Nancy visitation with C.B., entry of the 2014 Adoption Order ended it. And,

while Clarence and Nancy may have formed a psychological parent relationship with C.B.

prior to 2014, they cannot rely on that pre-adoption relationship to establish visitation with

him post-adoption.43 Therefore, we find that, as a matter of law, the final 2014 Adoption

Order severed any visitation that Clarence and Nancy may have had with C.B. prior to his

adoption in 2014.




the order was entered. See W. Va. R. App. Pro. 5(b) (notice of appeal must be docketed
within thirty days of entry of the judgment).
       43
          Clarence and Nancy argue that the circuit court’s oral statements about visitation
during the 2014 adoption hearing support their argument that the pre-adoption visitation
with C.B. survived entry of the 2014 Adoption Order. But, the order of adoption is prime,
and the circuit court’s oral statements, uttered before entry of the 2014 Order of Adoption,
cannot add to or subtract from the final effect of that order. Second, and more generally, a
court speaks through its orders. See Harvey v. Harvey, 171 W. Va. 237, 241, 298 S.E.2d
467, 471 (1982) (“That a court of record speaks only through its records or orders has been
generally affirmed by this Court in subsequent cases.”). If there is a conflict between the
circuit court’s oral statements during the June 2014 hearing and the 2014 Adoption Order,
the Adoption Order controls. See Tennant v. Marion Health Care Found., Inc., 194 W.
Va. 97, 107 n.5, 459 S.E.2d 374, 383–84 n.5 (1995) (noting that “it is clear that where a
circuit court’s written order conflicts with its oral statement, the written order controls.”).

                                              22
       2. West Virginia Code § 48-22-704(e).

                Clarence and Nancy alleged in their Petition for Modification that after the

2014 adoption, “visitation [with C.B.] continued uninterrupted until approximately two

months ago, as agreed upon . . . .” That allegation—combined with Clarence and Nancy’s

testimony that Murrell and Linda promised to keep them in C.B.’s life—triggers West

Virginia Code § 48-22-704 (2015).


                In § 48-22-704(a) to (d), the Legislature specified the limited circumstances

in which a final adoption order may be vacated or set aside. Similarly, in subsection (e),

the Legislature stated that an adoption order may not be vacated or set aside if a person

alleges that there is a failure to comply with an agreement for visitation or communication

with the adopted child. The Legislature did, however, include a proviso in subsection (e)

in which it granted limited authority to courts to

                               hear a petition to enforce the agreement [for
                       visitation or communication with the adopted child], in
                       which case the court shall determine whether
                       enforcement of the agreement would serve the best
                       interests of the child. The court may, in its sole
                       discretion, consider the position of a child of the age and
                       maturity to express such position to the court.[44]


                Section 48-22-704(e) demonstrates the Legislature’s intent to enable a circuit

court to hear a petition to enforce an agreement for visitation or communication with an

adopted child—that much is plain. But, while the Legislature clearly enabled a circuit



       44
            W. Va. Code § 48-22-704(e).

                                               23
court to hear a petition like Clarence and Nancy’s, it did not define the term “agreement”

or specify how one could be formed under § 48-22-704(e). To fill this gap, we look to the

term’s “common, ordinary and accepted meaning in the connection in which [it is] used.”45


                Dictionaries define the term “agreement” as (1) “harmony of opinion, action,

or character[,]”46 (2) “harmony or accordance in opinion or feeling[,]”47 and (3) “[a] mutual

understanding between two or more persons about their relative rights and duties regarding

past or future performances; a manifestation of mutual assent by two or more persons.”48

As explained in a leading treatise:

                              An agreement, as the courts have said, “is
                       nothing more than a manifestation of mutual assent” by
                       two or more parties legally competent persons to one
                       another. Agreement is in some respects a broader term
                       than contract, or even than bargain or promise. It covers
                       executed sales, gifts, and other transfers of property.[49]


                The term “agreement” appears in other articles of West Virginia Code,

Chapter 48. For example, a “separation agreement,” defined in West Virginia Code


       45
            In re Clifford K., 217 W. Va. at 633, 619 S.E.2d at 146 (quotation omitted).
       46
            Merriam-Webster’s Collegiate Dictionary 26 (11th ed. 2005).
       47
            New Oxford American Dictionary 32 (3d. ed. 2001).
       48
            AGREEMENT, Black’s Law Dictionary (10th ed. 2014).
       49
          Id. (quoting 1 Samuel Williston, A Treatise on the Law of Contracts § 2, at 6
(Walter H.E. Jaeger ed., 3d ed. 1957)). See also Bailey v. Sewell Coal Co., 190 W. Va.
138, 140, 437 S.E.2d 448, 450 (1993) (“‘It is elementary that mutuality of assent is an
essential element of all contracts.’”) (quoting Wheeling Downs Racing Ass’n v. W. Va.
Sportservice, Inc., 158 W.Va. 935, 216 S.E.2d 234 (1975)).

                                               24
§ 48-6-101(a) (2015), is a “written agreement between a husband and wife whereby they

agree to live separate and apart from each other.”                 West Virginia Code

§ 48-31-201 (2019 Supp.) specifies the form of an agreement addressing custodial

responsibility during a military deployment. Under that statute, parents may enter into a

temporary agreement granting custodial responsibility for a child during a military

deployment, but the agreement must be in writing and signed by both parents and any

nonparent to whom custodial responsibility is granted.50 And, in West Virginia Code

§ 48-9-201 (2015), the Legislature stated that if parents have agreed to one or more

provisions of a parenting plan, the court “shall so order,” unless it determines that the

parents’ agreement is not knowing or voluntary or their agreed plan would harm the child.


               As of 2012, West Virginia, approximately twenty-five other states, and the

District of Columbia “had enacted laws providing for some form of enforceable agreement

between birth parents and adoptive parents.”51 While the laws of each state differ, one

academic has distilled from the various statutes two general “requirements that must be

met for a court to recognize a post adoption agreement. First, the agreement needs to be in




      50
           W. Va. Code § 48-31-201(a), (b) (2019 Supp.).
      51
           Carol Sanger, Bargaining for Motherhood: Postadoption Visitation Agreements,
41 Hofstra L. Rev. 309, 319 (2012). According to the Child Welfare Information Gateway,
an initiative of the Children’s Bureau, U.S. Department of Health and Human Services, as
of 2019, 29 states have statutes that allow written and enforceable agreements for contact
after finalization of an adoption. See Child Welfare Info. Gateway, Postadoption contact
agreements between birth and adoptive families 2 (2019), available at
https://www.childwelfare.gov/pubpdfs/cooperative.pdf.

                                            25
writing and signed by each party. Second, the court must approve the terms of the

agreement.”52 Additional secondary sources describe agreements in the context of post-

adoption visitation similarly.53


              We discern the following commonalities among these sources. First, that an

agreement is the result of mutual assent. Second, that in the context of Chapter 48 of the

West Virginia Code, the agreements referenced above are written and may, in the case of

a parenting agreement, be made part of a court order. Third, in the particular context of

post-adoption visitation agreements, agreements are generally made in writing, signed by

each party, and approved by the court.


              We consider an additional source to define an “agreement” for purposes of

§ 48-22-704(e). That is § 48-22-703(a), and the legislature’s clear instruction in that statute

that the final adoption order is the mechanism that both severs old family relationships and




       52
         Leigh Gaddie, Open Adoption, 22 J. Am. Acad. Matrim. Law. 499, 503 (2009)
(notes omitted).
       53
          Sanger, 41 Hofstra L. Rev. at 319 (“While the statutes differ in interesting ways,
each provides that postadoption visitation agreements are legal so long as the agreement is
in writing and approved by the court, most often by being incorporated into the final order
of adoption.”). See also Margaret C. Jasper, The Law of Adoption 51 (2011) (“A post-
adoption contact agreement—also referred to as an ‘open adoption agreement’—is a court-
approved contract that permits some degree of continuing contact or communication
between the child’s adoptive family and the child’s birth family after the adoption is
finalized.”).

                                              26
creates new ones. Because both §§ 48-22-703 and 704 pertain to the finality of adoptions,

and the narrow statutory exceptions to that rule, we consider the statutes together.54


                The earliest iteration of § 48-22-703(a) appeared in Chapter CXXII, § 4 of

the West Virginia Code of 1884.55 The statute was re-enacted in 192556 and has remained

largely unchanged, since.57       The Legislature added the language now found in

§ 48-22-704(e) to the Code in 1997—approximately seventy years after the last, major

substantive amendment to § 48-22-703(a).58


                “‘The Legislature, when it enacts legislation, is presumed to know its prior

enactments.’”59 Therefore, we must assume that the Legislature was aware of the effect of

a final adoption order under § 48-22-703(a) when it enacted § 48-22-704(e). As was stated

in State ex rel. Brandon L. v. Moats with regard to § 48-22-703(a), “the ultimate import of



       54
         Syl. Pt. 3, State ex rel. Graney, 144 W. Va. at 72, 105 S.E.2d at 886 (“[s]tatutes
in pari materia must be construed together and the legislative intention, as gathered from
the whole of the enactments, must be given effect.”).
       55
            See 1882 W. Va. Acts Ch. 132.
       56
            See 1925 W. Va. Acts. Ch. 74.
       57
          The Legislature recodified Chapter 48 in 2001. 2001 W. Va. Acts Ch. 91. Prior
to 2001, this statute was found at West Virginia Code § 48-4-11.
       58
         1997 W. Va. Acts Ch. 2. West Virginia Code § 48-4-12, the statute amended by
the Legislature in 1997, was recodified as § 48-22-704(e) in 2001. 2001 W. Va. Acts Ch.
91.
       59
         Syl. Pt. 5, Pullano v. City of Bluefield, 176 W. Va. 198, 342 S.E.2d 164 (1986)
(quoting Syl. Pt. 12, Vest v. Cobb, 138 W.Va. 660, 76 S.E.2d 885 (1953)).

                                             27
the court’s final order of adoption is . . . to serve as a final and complete resolution of the

adoptee’s former and forthcoming familial and legal relationships, thereby providing

him/her with the comfort and knowledge of future certainty.”60 It is evident that an

agreement contemplated by § 48-22-704(e) affects an adoptee’s forthcoming familial and

legal relationships, so we conclude that the agreement must be made a part of a final order

of adoption.


               Based on the foregoing analysis, we now hold that an “agreement” for

purposes of West Virginia Code § 48-22-704(e) (2015) is a manifestation of mutual assent

between an adoptive parent(s) and a third party as to visitation or communication with an

adopted child that is either stated in full in the final adoption order or explicitly referenced

in that order and made an exhibit to it. All parties to the agreement must endorse the final

adoption order and any agreement incorporated by reference. This holding comports with

the common usage of the term “agreement” as well as its usage in § 48-22-704(e). It also

safeguards the adoptive parent’s right to the custody and control of his adopted child—a

right that is equal to that of a biological parent and child.61




       60
          State ex rel. Brandon L., 209 W. Va. at 767, 551 S.E.2d at 689 (Davis, J.,
dissenting). See also Visitation of Cathy L.(R.)M., 217 W. Va. at 328, 617 S.E.2d at 875
(Davis, J., concurring) (“the central aim of adoption is finality, finality in the severance of
pre-existing relationships and finality in the creation of new adoptive relationships, which
breeds certainty for adopted children and their adoptive parents, alike, in their new adoptive
relationship”).
       61
          Syl. Pt. 1, In Re: Willis, 157 W. Va. 225, 207 S.E.2d 129 (1973) (“In the law
concerning custody of minor children, no rule is more firmly established than that the right
of a natural parent to the custody of his or her infant child is paramount to that of any other
                                               28
              Applying our holding to the facts and circumstances of this case, we find that

the circuit court’s 2018 Visitation Order is erroneous as a matter of law. As discussed

above, the 2014 Adoption Order severed any pre-adoption visitation with C.B. that

Clarence and Nancy may have had under either the psychological parent doctrine

(predicated on pre-adoption conduct) or the 2012 Guardianship Order. Following the 2014

adoption, Clarence and Nancy were left to pursue visitation with C.B. under

§ 48-22-704(e).


              The 2014 Adoption Order does acknowledge that Clarence and Nancy

exercised visitation with C.B. during Linda’s guardianship, but it does not state that the

parties mutually agreed to continue visitation after the order of adoption became final.

There is no dispute that Clarence and Nancy were provided notice of the adoption hearing

and that they did not appeal the 2014 Adoption Order. Admittedly, they were not

represented by counsel at either the 2012 guardianship hearing or the 2014 adoption

hearing. Nevertheless, they were not prevented from obtaining counsel and that fact alone

does not permit us to overlook the absence of any language in the 2014 Adoption Order



person; it is a fundamental personal liberty protected and guaranteed by the Due Process
Clauses of the West Virginia and United States Constitutions.”).

        For that same reason, we decline to address the guardian’s argument that C.B.’s best
interests, alone, justify the circuit court’s 2018 Visitation Order. See Visitation of Cathy
L.(R.)M., 217 W. Va. at 327–28, 617 S.E.2d at 874–75 (“a judicial determination regarding
whether grandparent visitation rights are appropriate may not be premised solely on the
best interests of the child analysis. It must also consider and give significant weight to the
parents’ preference, thus precluding a court from intervening in a fit parent’s decision
making on a best interests basis.”) (citing Troxel, 530 U.S. at 69).

                                             29
reflecting a mutual understanding between Clarence, Nancy, Murrell, and Linda that

Clarence and Nancy’s visitation with C.B. would continue following the adoption.


                                   V. CONCLUSION

             For the reasons explained above, we reverse the Circuit Court of Boone

County’s January 16, 2018 Final Order Finding the Petitioners to be Psychological Parents

and Setting Visitation Schedule.


                                                                               Reversed.




                                           30